Citation Nr: 1120145	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an increased rating for low back strain with degenerative changes, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for low back strain with degenerative changes.

This appeal was previously before the Board and the Board denied the Veteran's claim for a rating in excess of 20 percent low back strain with degenerative changes in July 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued an order that granted a Joint Motion for Remand (JMR), and remanded the matter to the Board for action in compliance with the instructions in the JMR.

In September 2006, a hearing before a Decision Review Officer was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to readjudicating the Veteran's claim for entitlement to a rating in excess of 20 percent for low back strain with degenerative changes.

In the JMR, the parties determined that a remand is required in order to provide the Veteran with a new VA examination to evaluate the current severity level of his service-connected low back strain with degenerative changes.  The parties noted that the most recent VA examination of the Veteran's back was conducted in August 2005.  Subsequent to that examination, an August 2006 VA treatment record indicates that the Veteran's low back pain had recently worsened and caused him to miss 2 days of work.  The parties additionally observed that in February 2007, the RO granted service connection for degenerative changes of the lumbar spine with left lower extremity numbness, which the RO rated with the low back strain with degenerative changes currently on appeal.  However, a new VA examination had not been conducted to identify whether there exists any non-overlapping symptomatology that could warrant separate ratings.   Thus, the appeal must be remanded to obtain another VA examination to determine the current severity of the Veteran's low back strain with degenerative changes.

Further, the Veteran reported in a statement received by the Board in March 2011 that he is currently receiving Social Security Administration (SSA) disability benefits.  Thus, a request should be made to the SSA for any records pertaining to the Veteran's grant of those benefits, including any medical evidence relied upon in making the decision.

Additionally, the evidence, including the Veteran's March 2011 statement, submitted in conjunction with the Veteran's claim for an increased rating for his low back strain with degenerative changes includes evidence suggesting the Veteran is unemployable due to his back disabilities.  Thus, the record raises the matter of his entitlement to a TDIU as a component of the claim for a higher rating for his low back strain with degenerative changes.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.

However, the RO has not adjudicated a claim for a TDIU, nor has employment information been obtained.  Thus, on remand, appropriate development for a TDIU claim should be undertaken, including providing appropriate Veterans Claims Assistance Act (VCAA) notice and having the Veteran complete a VA Form 21-8940.  After completing any appropriate development deemed necessary, the RO/AMC should consider and adjudicate the claim for a TDIU, to include consideration on an extra-schedular basis if necessary.  See 38 C.F.R. § 4.16.

Ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21- 8940, Veteran's Application for Increased Compensation Based on Unemployability, to enable him to file a formal application for a TDIU due to service-connected disabilities.

2.  Provide the Veteran with appropriate VCAA notice concerning the information and evidence necessary to substantiate a claim for entitlement to a TDIU.

3.  Obtain relevant treatment records from the VA Connecticut Healthcare System dating since January 2007.

4.  Request that the SSA provide the records pertinent to the Veteran's grant of SSA disability benefits, including any medical records relied upon concerning that claim, and associate such records with the Veteran's claim file.

5.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of his low back strain with degenerative changes.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's low back strain with degenerative changes, including any ankylosis.  The examiner should provide range of motion measurements of the lumbar spine, to include any decreased motion due to pain.  The examiner should also describe any functional loss pertaining to the low back strain with degenerative changes, to include as due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should identify any current low back symptoms that result solely from the low back strain with degenerative changes and any current low back symptoms that result solely from the degenerative changes of the lumbar spine, with numbness in the left lower extremity.

The examiner also should offer an opinion as to the effect the service-connected low back conditions have on the Veteran's ability to obtain and retain gainful employment.

6.  Conduct any additional development deemed necessary to adequately adjudicate a claim for a TDIU, to include obtaining a VA examination for an opinion as to whether the Veteran's service-connected disabilities render him unemployable without regard to age or nonservice connected disabilities, if deemed necessary.

7.  Following the completion of the above, the RO/AMC should adjudicate the claim for entitlement to TDIU, to include consideration on an extra-schedular basis if necessary.  

Further, the RO/AMC should review the evidence and determine whether the Veteran's claim for entitlement to an increased rating for low back strain with degenerative changes may be granted, to include the question of whether referral for consideration of an extraschedular evaluation is warranted.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and be given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


